Case 1:17-cv-07454-ALC-SN Document 154 Filed 05/13/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Vista Food Exchange, Inc.
Civ. Case No. |:17-cv-7454-ALC-SN

Plainuff,
DECLARATION OF SIMON LAW

-\V-

 

Lawson Foods LLC

Defendant.

al

 

I, Simon Law, declare under the penalty of perjury pursuant to 28 U.S.C. §| 1746, that:
_ | am the managing member and president of Lawson Foods LLC.
_ L have read in detail the court's order dated Apri] 18, 2019 ordering Lawson Foods
LLC "to produce all records that reflect its purchase and exporting of Smithfi¢ld- Vista Food
pork products to the PRC from January !, 2015, to the present."

.. Having read the court's order and having conducted a diligent search iI can confirm
that Lawson does not have in its possession, custody or control any responsive dofuments, aside
from those already produced 10 Counsel for Vista.

1. II will be appearing, as ordered, at the evidentiary hearing scheduled for June 25
2019, where I will be willing and able to answer any questions the court may have regarding
Lawson's export activities to China, and its document generation and retention policies
regarding the same.

Dated: Somerset, New Jersey
May 9, 2019

 

    

Simon Law
